IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                 FILED
                                                   U.S. COURT OF APPEALS
                         _________________________    ELEVENTH CIRCUIT
                                                         FEB 20 2001
                                 98-4374-HH            THOMAS K. KAHN
                         _________________________          CLERK

  UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                    versus

  BLADIMIR DEVILA,
  AVERY LIGHTBORNE,
  ET AL.,

                                                      Defendants-Appellants.

                         -------------------------
         On Appeal from the United States District Court for the
                       Southern District of Florida
                        --------------------------

  BEFORE:     HILL, COX, and MESKILL*, Circuit Judges.

  BY THE COURT:

         The Court DISMISSES the appeal as to Appellant Rauldino Rivera

  upon the suggestion of death filed by his counsel.               The Court

  VACATES the judgment of conviction below as to Appellant Rivera and

  REMANDS    Appellant   Rivera’s   case   to   the    District   Court   with

  instructions to dismiss the indictment against him.             See U.S. v.

  Schumann, 861 F.2d 1234 (11th Cir. 1988).           On its own motion, the

  Court VACATES its June 27, 2000, opinion as to Appellant Rivera.

  The appeals of the remaining Appellants shall be unaffected by this

  order.



     *
      The Honorable Thomas J. Meskill, U.S. Circuit Judge for the Second
Circuit, sitting by designation.
The Clerk is directed to PUBLISH this order.




                          -2-